Name: Council Regulation (EEC) No 1200/88 of 28 April 1988 establishing a surveillance mechanism for imports of sour cherries, fresh, originating in Yugoslavia
 Type: Regulation
 Subject Matter: international trade;  trade;  political geography;  tariff policy;  plant product
 Date Published: nan

 3. 5. 88 Official Journal of the European Communities No L 115/7 COUNCIL REGULATION (EEC) No 1200/88 of 28 April 1988 establishing a surveillance mechanism for imports of sour cherries, fresh, originating in Yugoslavia 'Community of Ten , of sour cherries, fresh, falling within CN codes ex 0809 20 10 or ex 0809 20 90 and originating in Yugoslavia shall be subject to production of an import licence which shall be issued by the Member States concerned to any applicant for such a licence irrespective of the place of his establishment in the Community. Such licences shall be valid throughout the Community of Ten. 2. The issue of an import licence shall be conditional on the lodging of a deposit guaranteeing that import will be effected during the period of vadlidity of the licence ; except in cases of force majeure, the deposit shall be forfeit in whole or in part if the transaction is not effected, or is only partially effected, within that period. 3. Sour cherries, fresh, originating in Yugoslavia and released for free circulation in Spain or Portugal shall be subject to the system of import licences where they are subsequently re-exported to the Community of Ten. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas the Additional Protocol (') to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2), concluded consequent on the accession of Spain and Portugal, provides that Yugoslavia is to limit its exports to the Community of sour cherries, referred to in the Additional Protocol as 'morello cherries', fresh or chilled ; whereas, in accordance with Regulation (EEC) No 2658/87 (3), chilled cherries are to be classified under the same heading as fresh cherries ; Whereas, in order to ensure that these provisions are properly applied, imports of sour cherries, fresh, originating in Yugoslavia should be subject to a system of import licences, the issue of which should be suspended as soon as the volume of imports for which licences have been requested exceeds 3 000 tonnes in any given calendar year ; Whereas, pursuant to Articles 145 and 282 of the Act of Accession, Spain and Portugal are authorized to postpone the application of import preferences granted by the Community to certain third countries ; whereas, in order to avoid the risk of deflections of trade, the system of import licences should be extended to include sour cherries, fresh, originating in Yugoslavia, released for free circulation in Spain or Portugal and subsequently re-exported to the Community as constituted on 31 December 1985, * Article 2 The Commission shall suspend the issue of import licences for sour cherries referred to in Article 1 as soon as the volume of imports reaches 3 000 tonnes in any given calendar year. Article 3 Detailed rules for the application of this Regulation, including in particular the necessary communications from the Member States, shall be adopted in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 13/88Q. HAS ADOPTED THIS REGULATION : Article 4 This Regulation shall enter into force on the third day following tliat of its publication in the Official Journal of the European Communities. It shall apply from the date on which the Additional Protocol enters into force. Article 1 1 . Imports into the Community as constituted on 31 December 1985, hereinafter referred to as the (') OJ No L 389, 31 . 12. 1987, p . 73 . (2) OJ No L 41 , 14. 2. 1983, p. 1 . O OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 118 , 20. 5. 1972, p. 1 . V) OJ No L 110, 29. 4. 1988, p. 33. No L 115/8 Official Journal of the European Communities 3 . 5. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1988 . For the Council The President H. TIETMEYER